DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-3, 5, 7-9, 12-13, and 15-16 drawn to a method of informing or advertising in a public venue, classified in G06Q30/0251.
II. Claims 17-20, 23-26 and 29, drawn to an informational and advertising apparatus and system for displaying and modifying interactions of a patron at a public venue, classified in G06Q30/0241.
III. Claim 30, drawn to a mounted advertising apparatus personal display and system for displaying information or advertisements, classified in G09F13/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).

Invention I:  In the instant case, subcombination I has separate utility such as providing an advertising apparatus that one or both shares or includes at least one network connected electronic digital display and at least one server for controlling the electronic digital display; providing one or more commands from the server to the digital display; selecting one or more informational content and/or advertisements from the group comprising images, videos, and audio-visual presentations; communicating and displaying the one or more informational content or advertisements to a patron on a patron seating envelope dedicated display.



Invention II:  In the instant case, subcombination II has separate utility such as an array of one or more mounted advertising apparatuses, each mounted advertising apparatus having at least one electronic digital display operatively connected to or sharing:  at least one networked single board computer, at least one power source, and at least one server capable of individually controlling and communicating with one or the other or both of the networked single board computer and electronic digital display of the array of one or more mounted advertising apparatuses; the server configured to: provide signals to the single board computer to power on and power off; and, provide one or more still image(s) and/or video advertisements to the at least one networked single board computer for display on the electronic digital display of an advertising apparatus.

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).

Invention I:  In the instant case, subcombination I has separate utility such as providing an advertising apparatus that one or both shares or includes at least one network connected electronic digital display and at least one server for controlling the electronic digital display; providing one or more commands from the server to the digital display; selecting one or more informational content and/or advertisements from the group comprising images, videos, and audio-visual presentations; communicating and displaying the one or more informational content or advertisements to a patron on a patron seating envelope dedicated display.


Invention III:  In the instant case, subcombination III has separate utility such as at least one personal electronic digital display that can be controlled apart from any other personal displays; at least one single board computer; at least one power source; and at least one server configured to communicate with the at least one single board computer via a wired or wireless connection to provide discrete signals to one or more of: power on or power off the single board computer; power on or off the electronic digital display: or provide individualized display content, the single board computer and power source being configured to be stored in one or more of a seat back, a seat bottom, a seat structure, an arm rail, an armrest, a side support, a beam support and/or an anchor region of the seat support.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 

Invention II: In the instant case, the combination I as claimed does not require the particulars of the subcombination as claimed because an array of one or more mounted advertising apparatuses, each mounted advertising apparatus having at least one electronic digital display operatively connected to or sharing:  at least one networked single board computer, at least one power source, and at least one server capable of individually controlling and communicating with one or the other or both of the networked single board computer and electronic digital display of the array of one or more mounted advertising apparatuses; the server configured to: and, provide one or more still image(s) and/or video advertisements to the at least one networked single board computer for display on the electronic digital display of an advertising apparatus.

Invention III:  The subcombination has separate utility such as at least one personal electronic digital display that can be controlled apart from any other personal displays; at least one single board computer; at least one power source; and at least one server configured to communicate with the at least one single board computer via a wired or wireless connection to provide discrete signals to one or more of: power on or off the electronic digital display: or provide individualized display content, the single board computer and power source being configured to be stored in one or more of a seat back, a seat bottom, a seat structure, an arm rail, an armrest, a side support, a beam support and/or an anchor region of the seat support.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

A telephone call was made to Peter Schull on August 17, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682